Worden, J.
The appellant was indicted for, and tried and convicted of, selling intoxicating liquor without a license, in violation of the act of 1859. The case comes before us *474on the evidence, from which it appears that the appellant was a druggist, and that as such he sold to one William W. Smith a pint of whiskey, for the sum of fifty cents. The whiskey was bought, as the witness testified, to be used for medical purposes, and was thus used. When called for, the appellant enquired for what purpose it was wanted, and was informed by Smith that it was wanted for medical purposes. Under these circumstances, the conviction cannot be maintained. Donnell v. The State, 2 Ind. 658; Thomasson v. The State, 15 Ind. 449. A motion which the appellant made for a new trial should have prevailed.
G. O. B’ehm, A. 0. Beltm, and y. R. Carnahan, for appellant.
y. C. Denny, Attorney General, for the State.
The judgment below is reversed, and the cause remanded.